Case 2:20-cr-20164-JTF-cgc Document 43 Filed 05/13/21 Page 1 of 8                        PageID 116




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )
                                                   )           Case No. 2:20-cr-20164-JTF-cgc
RODERCUS FREEMAN,                                  )
                                                   )
       Defendant.                                  )
                                                   )


         ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
      RECOMMENDATION TO DENY DEFENDANT’S MOTION TO SUPPRESS


       Before the Court is Defendant’s Motion to Suppress filed on February 22, 2021. (ECF No.

28.) Plaintiff filed a Response to Defendant’s Motion on March 8, 2021. (ECF No. 32.) The Court

referred the Motion to the Magistrate Judge on March 12, 2021. (ECF No. 35.) The Magistrate

Judge issued a Report and Recommendation on March 30, 2021, (ECF No. 39), and Defendant filed

timely Objections on April 8, 2021. (ECF No. 40.) For the following reasons, the Court finds that

the Magistrate Judge’s Report and Recommendation should be ADOPTED and the Defendant’s

Motion to Suppress should be DENIED.

                                       LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts by

permitting the assignment of certain district court duties to magistrates.” United States v. Curtis, 237

F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear and determine

any pretrial matter pending before the Court, except various dispositive motions. 28 U.S.C. §

636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may still hear and
Case 2:20-cr-20164-JTF-cgc Document 43 Filed 05/13/21 Page 2 of 8                       PageID 117




submit to the district court proposed findings of fact and recommendations for disposition. 28

U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “[T]he magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who disagrees

with a magistrate’s proposed findings and recommendation may file written objections to the report

and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the matter

considered by the magistrate judge. See Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003)

(citations omitted). Motions to suppress evidence are among the motions in criminal cases that are

subject to de novo review. See 28 U.S.C. § 636 (b)(1)(A); U.S. Fid. & Guarantee Co. v. Thomas

Solvent Co., 955 F.2d 1085, 1088 (6th Cir. 1992). Upon review of the evidence, the district court

may accept, reject, or modify the proposed findings or recommendations of the magistrate judge.

Brown v. Board of Educ., 47 F. Supp. 3d 665, 674 (W.D. Tenn. 2014); see also 28 U.S.C. §

636(b)(1). The court “may also receive further evidence or recommit the matter to the [m]agistrate

[j]udge with instructions.” Moses v. Gardner, No. 2:14-cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS

29701, at *3 (W.D. Tenn. Mar. 11, 2015). A district judge should adopt the findings and rulings of

the magistrate judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

                                            ANALYSIS

       As noted above, Defendant’s Motion to Suppress was referred to the Magistrate Judge who

filed a Report and Recommendation, recommending that the Motion to Suppress be denied. No

evidentiary hearing was held. It appears the Magistrate Judge generally reviewed the Criminal

Complaint and Indictment. As for the Motion to Suppress, the Magistrate Judge reviewed and


                                                  2
Case 2:20-cr-20164-JTF-cgc Document 43 Filed 05/13/21 Page 3 of 8                      PageID 118




considered the sufficiency of the Search Warrants and Affidavits which are attached to the

Government’s Response. (ECF Nos. 32, 32-1 & 32-2.) Defendant raises two Objections to the

Magistrate Judge’s Report and Recommendation. First, Defendant objects to the Magistrate Judge’s

finding that the search warrant for Defendant’s residence at 3221 Choctaw Avenue, Memphis TN,

was supported by probable cause. (ECF No. 40, 1 & 3.) Second, Defendant objects to the

Magistrate Judge’s finding that the cell phone data discovered pursuant to the Residential Search

Warrant was legally obtained. (Id. at 1 & 5.) The Court addresses the Objections below.

   1. Probable Cause

        Defendant contends that the search warrant was deficient because (1) there is an insufficient

nexus between the evidence sought and Defendant’s residence; (2) there are no particularized facts

in the affidavit to link the gold Mercedes to the August 31, 2018 attempt robbery and (3) there is no

indication as to the reliability or veracity of the crime stopper tipster. (ECF No. 40, 1 & 4.)

       The Fourth Amendment requires a search warrant to be supported by probable cause. United

States v. Jackson, 470 F.3d 299, 306 (6th Cir. 2006). Probable cause is defined as reasonable

grounds for belief, supported by less than prima facie proof but more than mere suspicion.) Id.

(quoting United States v. Bennett, 905 F. 2d 931, 934 (6th Cir. 1990)). Probable cause exists when

there is “a fair probability that evidence of a crime will be located on the premises of the proposed

search.” United States v. Jenkins, 396 F.3d 751, 760 (6th Cir. 2005) (citation omitted). When

evaluating the existence of probable cause, a court must look at the totality of the circumstances.

Illinois v. Gates, 462 U.S. 213, 238 (1983). With regard to search warrants, a court’s determination

of probable cause is limited to “the information [contained] within the four corners of the affidavit

supporting the search warrant request.” Jackson, 470 F.3d at 306. Such an affidavit in support of a


                                                  3
Case 2:20-cr-20164-JTF-cgc Document 43 Filed 05/13/21 Page 4 of 8                       PageID 119




search warrant must indicate “a nexus between the place to be searched and the evidence sought.”

United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004). “The connection between the

residence and the evidence of criminal activity must be specific and concrete, not ‘vague’ or

‘generalized.’” United States v. Brown, 828 F.3d 375, 382 (6th Cir. 2016). The Sixth Circuit has

held that “[t]he magistrate’s determination of probable cause is afforded great deference and should

be reversed only if arbitrarily made.” Jackson, 470 F. 3d at 306 (citing United States v. Allen, 211

F.3d 970, 973 (6th Cir. 2000) (en banc)).

   a. Nexxus Between Evidence Sought and Defendant’s Residence

The search warrant affidavit, in relevant part, provides that:

           •   On Saturday, August 04, 2018, at approximately 11:00 a.m., a lone male
               entered the Southern Security Federal Credit Union located at 3580
               Ridgeway Meadow Parkway and robbed the bank at gunpoint. The suspect
               pointed a black handgun wrapped with electrical tape at the tellers and stated,
               “Give me all you got, and I ain’t playing with y’all. I’m crazy and I’m an
               alcoholic.” The victims complied with his demands and handed over $4,424.
                After obtaining the money, the suspect fled the scene on foot and was last
               seen running towards the New Direction Church located at 6120 Winchester
               Road . . . .

           •   The suspect is described as a black male in his late 30s to early 40s, 5’05”,
               and wearing a blue hat, black mask, white T-shirt over his shoulders, beige
               long sleeve button-up shirt, black pants, and gray and white shoes.

           •   On Friday, August 17, 2018, at approximately 11:15 a.m., the same male
               entered the Independent Bank located at 3925 Poplar Avenue, pointed an
               unknown type of weapon with electrical tape on it at the tellers and
               demanded the money from their cash drawers . . . . The victims complied
               with his demands and handed over $7,400. Before fleeing the scene, the
               suspect told the victims he was an alcoholic. Video surveillance from the
               Tennessee Taco Shop next door showed the suspect occupying a white SUV,
               possibly a Ford Explorer.

           •   The suspect is described as a black male in his late 30s to early 40s, 5’05”,
               and wearing a gray Memphis Grizzlies hat, black mask, white long sleeve
               Polo shirt, orange gloves, gray sweatpants, and black and white Nike tennis
                                                  4
Case 2:20-cr-20164-JTF-cgc Document 43 Filed 05/13/21 Page 5 of 8                     PageID 120




              shoes.

          •   On Monday, August 27, 2018, I received a Crime Stoppers tip naming
              Rodrickus Frank Freeman as the person responsible for the aforementioned
              bank robberies, and the tipster provided “Dricke Frank Freeman” as his
              Facebook page. After checking the name through several law enforcement
              databases, it was discovered this person’s true name is Rodercus Freeman . . .
              . It was also discovered on May 24, 2007, Freeman was sentenced to 181
              months in Federal Prison for robbing the same Southern Security Federal
              Credit Union.

          •   On Friday, August 31, 2018, at approximately 1:45 p.m., FBI Task Force
              Officer (TFO) Matt Nelson was conducting surveillance at Freeman’s
              residence located at 3221 Choctaw Avenue and observed Freeman get out of
              a gold Mercedes and enter his residence. While TFO Nelson was watching
              the residence, TFO Edwards was notified by Officer C. Robinson that
              someone attempted to rob the Southern Security Federal Credit Union again
              but the tellers did not open the door for him because he was wearing a mask.

          •   TFOs Edwards and Nelson went to the Southern Security Federal Credit
              Union and reviewed the video surveillance. The video surveillance showed
              the suspect attempting to open the front door at 1:03:09, and then run towards
              the New Direction Church at 1:03:34. It was also discovered the suspect has
              the same physical characteristics as the person responsible for the other two
              bank robberies and he was wearing the same black and white Nike tennis
              shoes he had on during the Independent Bank robbery.

          •   TFOs Edwards and Nelson reviewed the video surveillance at the New
              Direction Church and observed a gold Mercedes driving towards the rear of
              the church at 12:55 p.m. and then fleeing the scene at 1:04 p.m. After
              reviewing the video surveillance, TFO Nelson went back to 3221 Choctaw
              Ave, took several photographs of the vehicle, and forwarded them to TFO
              Scott Edwards. The Mercedes has two stickers on the windshield. One of
              them is halfway down the windshield on the driver’s side, and the other one
              is in the lower left hand corner on the passenger’s side. The Mercedes also
              has a white smudge on the front bumper. TFOs Edwards and Nelson
              compared the photographs of the Mercedes Freeman was seen exiting at his
              residence with the Mercedes on the video surveillance at the church. Both
              vehicles have the same stickers on the windshield and a white smudge on the
              front bumper. Freeman also has a picture on his personal Facebook page
              claiming ownership of the vehicle.

(ECF No. 32-1, 2-3.)


                                                5
Case 2:20-cr-20164-JTF-cgc Document 43 Filed 05/13/21 Page 6 of 8                          PageID 121




        As the Magistrate Judge concluded, it is this information in the affidavit to the Residential

Search Warrant that establishes connection between the August 4 and August 17 robberies, the

August 31 attempted robbery, and the gold Mercedes found at the residence where the Defendant

was seen and later located. Viewing the information presented in the search warrant affidavit in its

totality, it is clear that the affidavit sets forth in detail facts showing a nexus between the robberies,

the vehicle, the residence and the evidence sought to be seized. The affidavit is specific and concrete

as opposed to being vague or generalized, and is sufficient to establish probable cause. Brown, 828

F.3d at 382.

b. Reliability or Veracity of the Crime Stoppers’ Tipster

        Defendant objects to the Magistrate Judge’s finding that the search warrant was supported by

probable cause, arguing that the affidavit contains no information as to the veracity or reliability of

the anonymous tipster. (ECF No. 40, 4.)

        “When confronted with hearsay information from a confidential informant, a court must

consider the veracity, reliability, and the basis of knowledge for that information as part of the

totality of the circumstances for evaluating the impact of that information ....” United States v.

Frazier, 423 F. 3d 526, 532 (6th Cir. 2005) (quoting United States v. Helton, 314 F. 3d 812, 819 (6th

Cir. 2003)); and United States v. McCraven, 401 F.3d 693, 698 (6th Cir. 2005). In the absence of

any indicia of the informants' reliability, courts require that the affidavit contain substantial

independent police corroboration. United States v. Woosley, 361 F.3d 924, 927 (6th Cir. 2004).

Defendant cites Frazier for the proposition that a search warrant is not supported by probable cause

if it is based upon statements made by a confidential informant when there is no indicia of the

informant’s reliability or veracity. Frazier, 423 F.3d at 532; (ECF No. 40, 4.)


                                                    6
Case 2:20-cr-20164-JTF-cgc Document 43 Filed 05/13/21 Page 7 of 8                        PageID 122




       Here, as in Frazier, the search warrant affidavit contains no facts supporting the confidential

informants' reliability or veracity. This is to be expected in light of the fact that the information

provided to the police department was the result of an anonymous crime stoppers tip. Such tips

usually provide officers with an investigative lead to start or continue an investigation. That is why

TFO Nelson sought to corroborate the information that the tipster provided. Based on the tip, TFO

Nelson was able to obtain information that led to identifying the Defendant as a suspect. (ECF No.

32-1, 2.) He then conducted surveillance at Defendant’s residence and observed Defendant get out

of a “gold Mercedes” and then “enter his residence.” (Id.) After viewing evidence from the scene of

the August 31 attempted robbery, TFO Nelson returned to Defendant’s residence and matched the

gold Mercedes with the vehicle fleeing the scene of the August 31 attempted robbery. (Id. at 2-3.)

In the affidavit, TFO Nelson also sets out specific identifiers that link the suspect with the August 4

and August 17 robberies, including: (1) the black mask; (2) the black and white Nike tennis shoes;

(2) the physical description of the suspect; (3) the weapon wrapped with electrical tape; and (4) the

statement about being an “alcoholic.” (Id. at 2-3.) Thus, as the Magistrate Judge concluded, and this

Court agrees, that the affidavit contains substantial independent police corroboration to support

probable cause for the Residential Search Warrant. (ECF No. 39, 8.)

c. Cell Phone Location Data

       Last, Defendant contends the cell phone location data should be excluded as fruit of the

poisonous tree because the Residential Search Warrant was not supported by probable cause. (ECF

No. 40, 5.)

       In Carpenter v. United States, the Supreme Court held that an individual maintains a

legitimate expectation of privacy in the record of his physical movements as captured through cell-


                                                  7
Case 2:20-cr-20164-JTF-cgc Document 43 Filed 05/13/21 Page 8 of 8                          PageID 123




site location information (“CSLI”). Carpenter v. United States, 138 S. Ct. 2206, 2217 (2018). The

Supreme Court further held that the government needs a search warrant supported by probable cause

to acquire CSLI. Id. at 2221. The Fourth Amendment exclusionary rule applies to both evidence

obtained as a direct result of an illegal search and later discovered evidence that was derivative of an

illegal search. United States v. Segura, 468 U.S. 796, 804 (1984) (citation omitted). The question to

be resolved when it is claimed that evidence subsequently obtained is “tainted” or is “fruit” of a prior

illegality is whether the challenged evidence resulted from exploitation of an illegality. Id. at 804–

05 (citation omitted) (emphasis in original); see also Wong Son v. United States, 371 U.S. 471, 488

(1963.

         In the instant case, as the Magistrate Judge noted, during the search of Defendant’s residence,

law enforcement located Defendant’s cellular telephone, (ECF No. 3-1, 3). The Court has already

established, supra, that the Residential Search Warrant was supported by probable cause. Because

the CSLI obtained is not the result of an illegal search and is not fruit of the poisonous tree, it should

not be excluded.      Therefore, Defendant’s Objections to the Magistrate Judge’s Report and

Recommendation are overruled and the Motion to Suppress is Denied.

                                           CONCLUSION

         Upon de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation and DENIES Defendant’s Motion to Suppress.


         IT IS SO ORDERED on this 13th day of May 2021.

                                                                 s/John T. Fowlkes, Jr.
                                                                 JOHN T. FOWLKES, JR.
                                                                 United States District Judge



                                                    8
